Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

This application contains claim groups directed to the following patentably distinct species of the claimed invention:

Claims 1-6, drawn to an integrated circuit implemented using a method comprising: obtaining a circuit design for the integrated circuit, wherein a first portion of the circuit design is associated with a first party in a multi-tenant system, wherein a second portion of the circuit design is associated with a second party in the multi-tenant system, and wherein the second party is different than the first party; generating a satisfiability clause having constraints that prevent peek attacks between the first and second parties in the multi-tenant system; solving the satisfiability clause to generate a corresponding promise-not-to-peek configuration; determining whether a bit stream associated with the first party violates the promise-not-to-peek configuration; in response to determining that the bit stream does not violate the promise-not-to-peek configuration, signing the bit stream; and after the bit stream is signed, loading the signed bit stream onto the integrated circuit, classified in class 716, subclass 106. 

II. 	Claims 7-15, drawn to an integrated circuit, comprising: a first partial reconfiguration region associated with a first party of a multi-tenant system; a second partial reconfiguration region associated with a second party of the multi-tenant system, wherein the second party is different than the first party; and dynamic peek detection circuitry that is configured to compute configuration settings that prevent peek attacks between the first and second parties, classified in class 716, subclass 100. 

III.	Claims 16-20, drawn to an integrated circuit, comprising: a first partial reconfiguration region associated with a first party of a multi-tenant system; a second partial reconfiguration region associated with a second party of the multi-tenant system, wherein the second party is different than the first party; and dynamic peek detection circuitry that is configured to compute configuration settings that prevent peek attacks between the first and second parties, classified in class 716, subclass 101.

The inventions are distinct, each from the other because of the following reasons: Group I and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP 806.04, MPEP 808.01). For example, The group II an integrated circuit, comprising: a first partial reconfiguration region associated with a first party of a multi-tenant system; a second partial reconfiguration region associated with a second party of the multi-tenant system, wherein the second party is different than the first party; and dynamic peek detection circuitry that is configured to compute configuration settings that prevent peek attacks between the first and second parties and while the group I  a method comprising: obtaining a circuit design for the integrated circuit, wherein a first portion of the circuit design is associated with a first party in a multi-tenant system, wherein a second portion of the circuit design is associated with a second party in the multi-tenant system, and wherein the second party is different than the first party; generating a satisfiability clause having constraints that prevent peek attacks between the first and second parties in the multi-tenant system; solving the satisfiability clause to generate a corresponding promise-not-to-peek configuration; determining whether a bit stream associated with the first party violates the promise-not-to-peek configuration; in response to determining that the bit stream does not violate the promise-not-to-peek configuration, signing the bit stream; and after the bit stream is signed, loading the signed bit stream onto the integrated circuit and while the group III. an integrated circuit, comprising: a first partial reconfiguration region associated with a first party of a multi-tenant system; a second partial reconfiguration region associated with a second party of the multi-tenant system, wherein the second party is different than the first party; and dynamic peek detection circuitry that is configured to compute configuration settings that prevent peek attacks between the first and second parties.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binh C. Tat whose telephone number is 571 272-1908.  The examiner can normally be reached on 7:30 - 4:00 (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/BINH C TAT/Primary Examiner, Art Unit 2851